Citation Nr: 1823166	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for depressive disorder not otherwise specified (NOS) prior to May 27, 2010, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1956 to June 1959.  He died in April 2016.  The appellant is his surviving spouse, and has been substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C. § 5121A.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Board remanded the claim for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's depressive disorder NOS was manifested by occupational and social impairment with deficiencies in most areas for the entire appeal period. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for depressive disorder NOS are met from September 8, 2008 to May 27, 2010.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9435 (2017).

2.  The criteria for an initial rating in excess of 70 percent for depressive disorder NOS are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9435 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's depressive disorder NOS is rated pursuant to 38 C.F.R. § 4.130, DC 9435, which is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is assigned for occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Initially, the Board notes that the November 2010 and April 2013 VA examiners both diagnosed the Veteran with dementia, and indicated that significant cognitive deficits and the inability to perform activities of daily living were attributable to his dementia (as opposed to his depressive disorder NOS).  Indeed, the April 2013 VA examiner attributed all symptomatology demonstrated at that time, including total occupational and social impairment, to the Veteran's non-service-connected dementia.  Thus, those symptoms and similar symptoms will not be considered in rating the severity of his depressive disorder NOS.  Mittleider v. West, 11 Vet App. 181 (1998).

Upon review of the totality of the record, the Board finds that a higher rating of 70 percent is warranted for the Veteran's depressive disorder NOS from September 8, 2008 to May 27, 2010.  This is based on symptoms such as suicidal ideation, continuous severe depression, and chronic sleep impairment.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017) ("the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas.")  During this period, the Veteran has described problems with his emotional functioning, feelings of hopelessness, crying episodes, and frequent thoughts about "what [he is] still doing here."  See November 2008 VA examination report.  The August 2009 VA examiner noted that the Veteran expressed suicidal ideation with thoughts such as "why [is he] still here."  The examiner also noted the Veteran's reports of continuous episodes of crying, feelings of worthlessness, low self-esteem, isolation, and fear.  The November 2010 VA examiner classified the Veteran's depressive disorder NOS as in the "serious range," and also noted brief outbursts of irritability.

A higher, 100 percent rating is not warranted at any point during the appeal period because the Veteran has never demonstrated total occupational and social impairment or symptoms of similar severity, frequency, or duration as to those contemplated by the 100 percent criteria.  With regard to his depression and exclusive of the above-cited symptomatology attributed to his non-service-connected dementia, there were no deficiencies identified in the Veteran's thought processes or memory, nor was there any indication of disorientation, delusions, hallucinations, or grossly inappropriate behavior, and examiners have indicated that the Veteran's depression would not preclude employment.  Suicidal ideation was endorsed three times during the 10-year appeal period, and examining clinicians indicated he had no overt thoughts or intent of self-harm.  Thus, there was no persistent danger of the Veteran hurting himself.  There were no other symptoms throughout the appeal period reflective of total occupational and social impairment attributable to his depressive disorder NOS.  For these reasons, a higher, 100 percent rating is not warranted at any point during the appeal period. 


ORDER

An initial 70 percent rating for depressive disorder NOS is granted from September 8, 2008 to May 27, 2010.

An initial rating in excess of 70 percent for depressive disorder NOS is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


